Citation Nr: 0943767	
Decision Date: 11/17/09    Archive Date: 11/25/09	

DOCKET NO.  03-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as due to service-connected retinitis 
pigmentosa. 

2.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from May 1974 to June 1977.

In a December 2005 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
bilateral hearing loss, to include as secondary to service-
connected retinitis pigmentosa, and entitlement to a higher 
level of special monthly compensation.  The Veteran and his 
representative then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).

In July 2007, the Veteran's attorney and VA filed a Joint 
Motion to Remand the Board's decision for readjudication.  
The Court granted the Joint Motion that same month and 
remanded the case to the Board for compliance with its 
instructions.

In November 2007 and again in July 2008, the Board remanded 
the case for further development.  The requested actions have 
been accomplished and the case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  Hearing loss disability was not manifested during 
service; a sensorineural hearing loss was not manifested 
within a year after discharge from service, and any current 
hearing loss is not shown to be related to the Veteran's 
active service.

2.  Any current hearing loss is not shown to have been caused 
or aggravated by a service-connected disability.  

3.  The Veteran is in receipt of special monthly compensation 
on account of blindness in both eyes.  

4.  Service connection is not effect for hearing loss 
warranting a higher rate of special monthly compensation.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Hearing loss is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).

3.  The criteria for a higher level of special monthly 
compensation are not met.  38 U.S.C.A. § 1114(r) (West 2002); 
38 C.F.R. § 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
This is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA provides, among other things, notice 
and assistance to VA claimants under certain circumstances.  
VA has issued final rules amending its adjudication 
regulations to implement the provisions of the VCAA.  See 
generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those elements are:  1) Veteran status; 2) existence 
of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.59(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must indicate that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The VA finds that VA has essentially met these duties with 
regard to the claim adjudicated on the merits of this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.

In a letter dated in March 2003, the Veteran was informed of 
the applicable laws and regulations regarding the claims, the 
evidence needed to substantiate his claims, and what party 
was responsible for obtaining evidence in support of the 
claims.  In August 2007 the Veteran was informed that he had 
the opportunity to submit additional argument and/or evidence 
in support of his appeal.  The record shows the Veteran has 
not been informed of the establishment of a disability rating 
and an effective date, as required by Dingess, or provided 
with proper notice regarding establishing secondary service 
connection.  However, the U.S. Supreme Court has recently 
reversed Sanders v. Nicholson, 487 F.3d 881 (2007), finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of decisions of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that--
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim--the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board believes that a review of the record reveals the 
Veteran has been provided with a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
case has been in appellate status for several years.  The 
case has been remanded on more than one occasion for further 
development.  Also, the Veteran has been accorded examination 
by VA, VA and private medical records have been obtained and 
associated with the claims file, and the claims file even 
includes an expert medical opinion from VA's Veterans Health 
Administration.  

Most recently, the Veteran was accorded an examination by VA 
in February 2009.  The VA staff physician also submitted an 
addendum in April 2009.  The VA physician stated that he 
reviewed the entire claims folder, including the service 
medical records, as well as a statement from a private 
physician in June 2008.  Further, the Board is unaware of any 
outstanding evidence or information that has not already been 
requested.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
its implementing regulations.  Neither the Veteran nor his 
representative has contended that any evidence relative to 
the issue decided herein is absent from the record.  A review 
of the entire claims folder was conducted by a VA physician 
in February 2009, with an addendum dated in April 2009.  That 
individual reviewed the claims file having made conclusions 
with rationales or based on the evidence of record.  Thus, 
the Board finds that the review of the examination by this 
individual is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

The Veteran's accredited representative has expressed 
dissatisfaction with the opinion from the VA physician who 
examined the Veteran in February 2008 and provided an 
addendum opinion in February 2009 and April 2009.  However, 
the Board points out that in its remand, the Board carefully 
used the term "should" rather than the word "must."  In other 
words, there is no mandatory language as to what the examiner 
should or should not have done.  The use of the term "should" 
does not establish that the term "must" had to be used.  
Regardless, the VA physician found that there had been 
natural progress in the Veteran's hearing status during 
service.  The Board notes that natural progress cannot be 
aggravation as a matter of law.  In other words, since the 
examiner determined that there was natural progress in the 
worsening of the Veteran's hearing loss, it naturally follows 
that there was no aggravation.  Therefore, the use of the 
examiner's term convincing rather than unmistakable is 
essentially harmless.  See 38 C.F.R. § 3.306(a) and (b).  

Further, the Veteran's representative complains that the VA 
physician who reviewed the file in 2009 used the assistance 
of another physician in rendering his opinion and this was 
not authorized.  However, the Board notes there is no such 
prohibition in the remand with regard to soliciting an 
opinion from another individual with a medical background.  
The fact that there is more evidence pertaining to causation 
is not prohibited by the Court or by the Board's remand.  

Nowhere in the Court's opinion or the remand does it indicate 
that only one opinion was to be solicited.  The Board notes 
that the case of Stegall v. West, 11 Vet. App. 268 (1998), 
establishes a baseline for compliance, not a high water mark.  
Regardless, the remand in this case did not limit who may 
review the record and there is no taint in the way VA handled 
the case.  The Board notes the attorney also refers to the 
case of Colayong v. West, 12 Vet. App. 524, 533 (1999), but 
the Board finds there is no analogy between the facts in that 
case and the assertion that there is a tainted record in the 
instant case.  

In view of the foregoing, the Board finds that the issues at 
hand may be addressed on the merits without obtaining any 
additional VA opinion or examination.  It is not prejudicial 
to the Veteran for the Board to decide the appeal at this 
time.  VA has more than fulfilled its duties to notify and 
assist the Veteran in the claims adjudicated by the merits in 
this decision.  


Pertinent Legal Criteria

Veterans are entitled to compensation by VA if they develop a 
disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a current disability, a Veteran must show:  "(1) The 
existence of a present disability; (2) inservice incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a Veteran served 
ninety (90) days or more of active military service and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

When there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  Rather, to show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading for 38 C.F.R. 
§ 3.310 was retitled "disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
While there has been a change in 38 C.F.R. § 3.310, this 
claim predated the amendment, and the change is clearly more 
restrictive.  As such, the original regulation is for 
consideration here.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

At the time of enlistment examination in May 1974, pure tone 
thresholds, in decibels, were 25 at 500, 15 at 1,000, 10 at 
2,000, and 15 at 4,000 in the right ear, and 25 at 500, 25 at 
1,000, 20 at 2,000, and 10 at 4,000 Hertz in the left ear.  
According to Hensley v. Brown, 5 Vet. App. 155 (1993), the 
threshold for normal hearing is between 0 and 20 decibels.  
Higher thresholds show some degree of hearing loss.  

At the time of audiologic examination in January 1977, pure 
tone thresholds were 20 at 500, 25 at 1,000, 10 at 2,000, 15 
at 3,000, and 20 at 4,000 Hertz in the right ear and 15 at 
500, 20 at 1,000, 20 at 2,000, 10 at 3,000, and 15 at 4,000 
Hertz in the left ear.

At the time of separation examination in May 1977, findings 
were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
10
10
15
LEFT
25
30
25
10
20

The post service medical records reveal that in the 1990's, 
the Veteran was shown to have bilateral hearing loss.  He 
used hearing aids.

At the time of VA audiological examination in November 2001, 
the Veteran had significant hearing loss bilaterally.  The 
findings show the presence of bilateral hearing loss at 
defined by the provisions of 38 C.F.R. § 3.385 set forth 
above.  

The post service records include a July 1996 statement from 
Dr. Marten-Ellis, indicating that the Veteran had a diagnosis 
of Usher's syndrome, a disorder which is a variety of 
retinitis pigmentosa which causes progressive deafness.  

Of record is an August 1996 letter from another physician, a 
Dr. Burger, indicating that the Veteran was examined in the 
early 1990's and was found to have Usher's syndrome.  Of 
record is a January 2001 letter from a Dr. Ambrose indicating 
that the Veteran had sensorineural hearing loss due to 
Usher's syndrome.  The record also includes a January 2001 
letter from an individual who was apparently an 
audioprosthologist who reported the veteran had moderately 
severe sensorineural hearing loss bilaterally and was a 
candidate for hearing aids.  

At the time of the November 2001 examination, the VA examiner 
opined that the Veteran's rapidly progressive sensorineural 
hearing loss was not caused by retinitis pigmentosa, but 
rather might be associated with it.  The examiner's review of 
the claims file did not substantiate the onset of hearing 
loss while on active duty.  The examiner opined that there 
was every indication that all the Veteran's problems related 
to possible Usher's syndrome did not occur until after 
military service.  The VA physician indicated that he could 
not state one way or the other whether there was Usher's 
syndrome present.  In a subsequent addendum later that same 
month, the VA physician stated that after further research, 
his opinion was that it was less likely than not that the 
Veteran had Usher's syndrome.  

A VA eye examination was accorded the Veteran in November 
2001.  That examiner explained that Usher's syndrome was a 
condition associated with retinitis pigmentosa with partial 
or complete congenital hearing loss, and was usually 
autosomal recessive and diagnosed at a young age.  The 
physician added that some people with other types of 
retinitis pigmentosa develop acquired hearing deficits in 
later adult years, but this was not referred to as Usher's 
syndrome.  The physician stated that since there was no 
documented hearing loss found during the Veteran's service, 
the Veteran did not have clinical features typical of Usher's 
syndrome.  The examiner stated that he was not able to 
conclude that the Veteran had Usher's syndrome and the 
clinical evidence indicated that the Veteran had another type 
of retinitis pigmentosa.  Audiology testing of the Veteran's 
descendents might provide additional support for that 
diagnosis, it was indicated.  The examiner opined that based 
on the available information, it was more likely than not 
that the Veteran did not have the Usher's syndrome variant of 
retinitis pigmentosa.  

Additional pertinent evidence includes an expert opinion in 
May 2004 from the Chief of VA's Audiology Section.  That 
individual reviewed the claims folder and researched the 
issue prior to providing an opinion.  He stated that the 
Veteran's May 1993 hearing test results indicated moderate, 
high-frequency hearing loss in the right ear and a generally 
flat, moderate loss in the left ear.  The physician indicated 
the results showed inconsistent patient responses.  He stated 
that the results indicated the presence of an undetected 
nonorganic overlay to the Veteran's true hearing level in the 
left ear and added that no clinical decisions should have 
been made until the Veteran's inconsistent responses were 
resolved.  The physician commented that the January 2001 
letter showing severe sensorineural hearing loss in both ears 
was from a hearing aid dealer and not a certified 
audiologist.  With regard to the January 2001 letter from Dr. 
Ambrose, the physician stated that that physician's 
qualifications were unknown and the term "senso-neural" was 
highly unusual and raised questions regarding the author's 
familiarity with audiologic evaluation procedures.  He found 
that the November 2001 VA examination showed inter-test 
inconsistency and those results represented nonorganic 
hearing loss in both ears that was not detected by the 
examining audiologist.  The Chief of the Audiology Section 
further stated that both the examining audiologist and 
physician failed to recognize inconsistent test findings 
representing non-organic hearing loss in both ears.  He 
asserted that no decisions regarding the presence or absence 
of hearing loss and no conclusions regarding the etiology 
should have been made based upon invalid test results and his 
interpretations of those findings.  The physician interpreted 
September 2002 hearing results for the licensed hearing 
specialist to read 45, 40, 50, 70, and 75 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, in the 
right ear, and 30, 25, 60, 70, and 85 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, in the left ear.  
He commented that these results showed an improvement from a 
2001 examination, showed no rapidly progressive sensorineural 
hearing loss, and provided further evidence of the inaccuracy 
of the November 2001 results.  

The physician went on to state that based upon his more than 
35 years of experience as a certified clinical audiologist, 
it was his professional opinion that the true nature and 
etiology of the Veteran's current hearing loss could not be 
determined based upon the information in the claims folder, 
and he believed there was no convincing evidence that valid 
test results were obtained in recent years.  He opined that 
based upon the results contained in the claims folder, the 
most accurate description of the nature of the findings was 
non-organic hearing loss, that is, no organic basis for the 
findings.

The physician then provided a discussion of Usher's syndrome.  
He referred to various authorities and he defined it as an 
autosomal recessive disorder characterized by congenital 
sensorineural hearing loss and progressive loss of vision due 
to retinitis pigmentosa.  He stated that Type I was 
characterized by a congenital (present at birth), severe to 
profound, and preverbal deafness, absent balance function and 
early onset of an RP-like retinal deterioration (typically by 
age 5 or 6 years and almost always before age 10).  Type II 
has a milder hearing loss, apparently present from birth, and 
a later onset of an RP-like retinal degeneration (typically 
between ages 10 to 20). Balance functions were normal and 
stable, but hearing impairment deteriorated very slowly, he 
indicated.  The physician further opined that the Veteran did 
not have Usher's syndrome because he had completely normal 
hearing in early adulthood and every resource described 
hearing loss present at birth or within the first few years 
of childhood.  

The physician commented that the Veteran had normal bilateral 
hearing on entry and separation from service and had normal 
bilateral hearing throughout service.  He stated that if any 
hearing loss was present, it occurred following the Veteran's 
period of service and was due to post service causes.

He supported the opinion of the VA examiner in November 2001 
that the Veteran did not have clinical features typical of 
Usher's syndrome.  He further commented that even in cases of 
Usher's syndrome, retinitis pigmentosa is not the cause of a 
severe to profound hearing loss.  He stated that instead, 
retinitis pigmentosa and hearing loss are both symptoms of 
the autosomal recessive disorder.  He stated that in no case 
does retinitis pigmentosa cause hearing loss.  Based upon 
information provided in the claims folder and considering the 
current medical evidence, the Chief of VA's Audiology Section 
stated that the Veteran's service-connected retinitis 
pigmentosa did not cause or aggravate any current hearing 
loss.

Of record is a June 2008 statement from Gunnar West, D.O.  He 
indicated the Veteran was seen in his office for evaluation 
of hearing loss.  The Veteran reported that he was in the 
military from 1974 to 1977 and was exposed to loud noise and 
also had tinnitus.  Reference was made to previous 
audiometric results showing the Veteran had a decrease in 
hearing from 1974 to 1977.  The examiner noted that at that 
time the Veteran's hearing in the left ear at 1,000 Hertz was 
25 decibels.  At the time he left service in 1977, it was 30 
decibels.  He noted that at 2,000 Hertz it was 20 decibels in 
1974 and 25 decibels in 1977.  He added that at 4,000 Hertz 
it was 10 decibels in 1974 and 20 decibels in 1977.  In the 
right ear, the hearing at 1,000 Hertz was 15 decibels in 1974 
and 30 decibels in 1977.  The physician stated that this 
demonstrated that there was worsening of the Veteran's 
hearing from 1974 to 1977 at which time he left the military.  
He stated that the Veteran had moderate to severe 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear.  He 
believed the Veteran had a decrease in hearing from 1974 
until separation from service in 1977.  He believed the 
initial hearing loss from 1974 to 1977 was a result of noise 
exposure.  He stated that since that time he believed the 
hearing loss was "a result of presbycusis and previous noise 
exposure."  

The VA physician who examined the Veteran in 2001 reviewed 
the claims folder, including service medical records, in 
February 2009.  He stated he also reviewed the claims folder 
with the Chief of Audiology at the VA Medical Center in 
Dallas.  Both individuals studied the audiometric testing 
done throughout military service between 1974 and 1977.  He 
stated that after careful review, they both were of the same 
opinion that there was "clear and convincing evidence that 
the Veteran's preexisting bilateral hearing loss did not 
increase in severity due to service, but any possible changes 
would be due to the natural progress of the disease."  He 
added that the questionable changes were not noted at 
frequencies that might reflect "'a pattern of hearing loss' 
that might provide a possible nexus between current hearing 
levels and military noise exposure, including any inservice 
event."  He indicated that he and the other audiologist 
reviewed the letter written by Dr. West in June 2008.  He 
stated they both "sharply disagree" with the physician's 
conclusion that the Veteran's audiometric profile between 
1974 and 1977 "might represent evidence that might support 
causation between hearing loss and military noise exposure."  
He added that, in any case, he and the audiologist from 
Dallas agreed that the private physician's opinion had no 
basis in fact, specifically as related to military noise 
exposure.  In conclusion, "My opinion persists that there 
appears to be some type of genetic or premature presbycusis 
that has occurred and that it is as likely than not that the 
Veteran's current hearing loss might be related to military 
noise exposure/acoustic trauma.  It is also my opinion that 
it is less likely than not that a pattern of hearing loss was 
incurred while on active duty and less likely than not that 
aggravation of hearing loss occurred on active duty."

This addendum followed the report of and ear, nose and throat 
examination of the Veteran by VA in February 2009.  The 
physician stated that from his review of the service medical 
records, he could find no evidence to substantiate that the 
hearing loss or aggravation of hearing loss might have been 
incurred while on active duty.  He stated that, although the 
Veteran detailed both military and nonmilitary noise 
exposure, "I can find no evidence to indicate that his 
hearing levels might have been affected by either military or 
nonmilitary noise exposure."  He stated that, "There appears 
to be clear and convincing evidence that the Veteran's 
current hearing loss has occurred subsequent to separation 
from service.  This would appear to be some type of genetic 
or premature presbycusis that has occurred.  In any case, it 
is my opinion that it is less likely than not that the 
Veteran's current hearing loss might be related to military 
noise exposure/acoustic trauma.  It is also my opinion that 
it is less likely than not that a pattern of hearing loss was 
incurred while on active duty and less likely than not that 
aggravation of hearing loss occurred on active duty."  

In April 2009, the VA physician indicated that a "typo" error 
occurred in the text of his February 2009 opinion.  He 
indicated that what he meant to say was, "In conclusion, my 
opinion persists that there appears to be some type of 
genetic or premature presbycusis that has occurred and that 
it is less likely than not that the Veteran's current hearing 
loss might be related to military noise exposure\acoustic 
trauma.  It is also my opinion that it is less likely than 
not that a pattern of hearing loss was incurred while on 
active duty and less likely than not that aggravation of 
hearing loss occurred on active duty."

Based on a longitudinal review of the evidence of record, the 
Board finds that the VA opinions of record are more probative 
than the private ones in that they are more detailed and 
consistent with other evidence of record and refer to a 
complete review of the entire claims file.  The conclusions 
of the private physicians are medical conclusions that the 
Board cannot and does not ignore or disregard.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free 
to assess the medical evidence and is not compelled to accept 
a physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  The Board is also aware that the Veteran 
asserts that his current hearing loss is due to his service-
connected disability or otherwise due to service, but the 
Board finds that the Veteran does not have the requisite 
medical training or expertise to provide a competent opinion 
with regard to this particular issue.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  The Board finds that the 
opinions of the Chief of the Audiology Section of VA in 2004 
and the VA physician who examined the Veteran in 2001 and 
reviewed the file again in 2008 and 2009 are the most 
probative items of record.  The Chief of VA's Audiology 
Section stated in 2004 that based upon more than 30 years of 
experience as a certified clinical audiologist, the most 
accurate description of the nature of the Veteran's 
disability was non-organic hearing loss, that is, no organic 
basis for it.  That physician then provided an extensive 
discussion of Usher's syndrome.  He opined that the Veteran 
did not have clinical features typical of Usher's syndrome.  
He further commented that even in cases of Usher's syndrome, 
retinitis pigmentosa is not the cause of severe to profound 
hearing loss.  He noted that instead, retinitis pigmentosa 
and hearing loss are both symptoms of an autosomal recessive 
disorder.  He added that in no case did retinitis pigmentosa 
cause hearing loss, and he opined that based upon information 
in the claims folder and considering current medical 
evidence, the Veteran's service-connected retinitis 
pigmentosa did not cause or aggravate in any way his current 
hearing loss.  The VA physician who examined the Veteran in 
2001 again reviewed the entire claims file in February 2009 
and noted that he asked the Chief of Audiology at a VA 
medical center to review the folder with him.  He stated they 
both studied audiometric testing done throughout military 
service and are both of the same opinion that there was clear 
and convincing evidence that the Veteran's preexisting 
bilateral hearing loss did not increase in severity due to 
service, and if there were any changes, these were due to the 
natural progress of the disease.  They believed that 
autosomal changes would not know that frequencies might 
reflect "a pattern of hearing loss" that might provide a 
possible nexus between any current hearing levels and 
military noise exposure, including any inservice event.  They 
specifically addressed the 2008 letter from Dr. West and 
stated that they "sharply" disagreed with it.  The physician 
stated that it was his opinion that it was less likely than 
not that the Veteran's current hearing loss might be related 
to military noise exposure and was also less likely than not 
that a pattern of hearing loss was incurred while on active 
duty and less likely than not that aggravation of hearing 
loss occurred while on active duty.  The Chief of VA's 
Audiology Section in 2004 and the VA audiologist in 2009 
indicated that they all reviewed the claims file and they 
provided detailed rationale for conclusions and opinions 
given.  As such, the Board finds them to be competent and 
probative, and the Board, therefore, concludes that the 
evidence preponderates against a finding that the Veteran has 
bilateral hearing loss related to service or secondary to 
service-connected retinitis pigmentosa.  There is no doubt to 
resolve, and the claim must be denied.

Special Monthly Compensation

A review of the record reveals that in September 2000, the 
Veteran was granted special monthly compensation based on 
blindness in both eyes.  In September 2001 his representative 
argued that his hearing loss should be service connected and 
special monthly compensation should be considered under 
38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h).

The regulations provide that a Veteran receiving a maximum 
rate under 38 U.S.C.A. § 1114(o) or 38 U.S.C.A. § 1114(p) who 
is in need of regular aid and attendance or a high level of 
care is entitled to an additional allowance during periods he 
or she is not hospitalized at United States Government 
expense.  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for a service-connected disability under 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. 
§ 1114(l) through (n); bilateral deafness rated as 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity of 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (the 
hearing impairment in either one or both ears is service 
connected) in combination with service-connected blindness 
having only light perception or less.  Also, 38 U.S.C.A. 
§ 1114(p) requires that the Veteran's impairment be service 
connected in order to receive intermediate higher rates of 
special monthly compensation.  In this case, the Veteran's 
hearing loss is not service connected, and therefore he is 
not entitled to a higher evaluation of special monthly 
compensation due to hearing loss.


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


